Citation Nr: 0922976	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with cardiomyopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009 the Veteran testified before the undersigned 
at the RO and a transcript has been incorporated into the 
record.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has congestive heart failure with cardiomyopathy that is due 
to any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.


CONCLUSION OF LAW

Congestive heart failure with cardiomyopathy was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection for certain "chronic diseases" (including 
cardiovascular-renal disease) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  For continuity of symptomatology, service 
connection may be established if (1) the chronic condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  A lay person is 
competent to testify as to observable symptoms.  Id. See 
also,  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends his symptoms of congestive heart 
failure, specifically shortness of breath and swelling, began 
in service; therefore service connection is warranted.  See 
December 2005 Notice of Disagreement.

A review of the Veteran's service treatment records finds no 
complaints, treatments, or diagnoses pertaining to heart 
failure.  The Board notes that the service treatment records 
contain months, even years, of complaints regarding pain in 
the Veteran's feet.  Objective examinations of the Veteran's 
feet noted corns (January 1977), calluses (April 1977), 
little toes that turned inward (August 1977), and mild to 
moderate to severe flat feet (ples planus) (January 1979).  
Orthopedic arches were ordered for him.  See December 1978.  
At times swelling (edema) was noted (December 1978), at other 
times it was not (June 1980).  At no time did the Veteran 
seek treatment for shortness of breath or light-headedness.  
In May 1981, the Veteran completed a Dental Patient Medical 
History form and on that form he indicated shortness of 
breath; however there is no indication that any examining 
Dentist reached such a conclusion.  See March 2006 
Substantive Appeal.  The record lacks any Report of Physical 
Examination labeled as having been conducted for separation 
or discharge purposes.

The Veteran submitted for consideration the original July 
1980 Report of Medical Examination and Report of Medical 
History with his substantive appeal.  These original reports 
do not indicate the reason the examination was given nor were 
they present in the service treatment records already in the 
claims file.  On the July 1980 Report of Medical examination 
the heart is indicated to be clinically abnormal, with a 
handwritten note indicating a murmur was heard.  Yet, on the 
reverse the examining physician concluded "normal physical 
exam" and "benign essential tremor."  On the Report of 
Medical History, dated July 1980, the Veteran indicated in 
the positive for shortness of breath.  Again on the reverse 
in the comment section is the handwritten note that the 
patient stated he has always had a tremor and the patient has 
no other illnesses. 

Following his May 1981 discharge from service, the Veteran 
submitted several claims, none of which included heart 
failure, heart problems, or shortness of breath.  The Veteran 
submitted no private treatment records pertaining to his 
heart.  The earliest VA treatment record that mentions the 
heart is an August 1995 ECG report.  This report gives the 
diagnosis of normal sinus rhythm with sinus arrhythmia, 
normal ECG, and that no previous ECGs were available.

The Veteran underwent an August 2002 ECG.  The examiner noted 
that it was abnormal and when compared to an earlier April 
1999 study, significant changes had occurred.  

In November 2002 the Veteran complained of shortness of 
breath, of two weeks duration with the prior two days 
especially bad.  The Veteran had no prior cardiac history.  
Social history included his history of having quit smoking 
and of consuming mixed drinks every weekend.  The assessment 
included congestive heart failure with a need to better 
control his blood pressure.  There was no mention of his 
active service.  An additional November 2002 examination 
found only a trace of edema in the extremities; the 
assessment also noted there was insufficiency in the mitral 
valve which was contributing to the heart failure.  The 
examiner concluded this insufficiency may have been due to 
hypertension which was poorly controlled or recently 
increased.  The Veteran's alcohol consumption was also 
considered a factor.

A December 2002 VA cardiology consultation noted the Veteran 
had been referred for congestive heart failure and for a 
history of mitral valve disease.  The history also noted the 
Veteran had had exertional dyspnea for two months, as well as 
orthopnea; there was no history of alcohol intake, no history 
of coronary artery disease, chest pain or heart attack, 
though the Veteran was known to have arterial hypertension.  
The Veteran had reported he stopped smoking, but prior he had 
smoked one pack of cigarettes over the course of three days.  
The examiner listed the impression as cardiomegaly and 
congestive heart failure, consistent with cardiomyopathy.  
The examiner commented that the etiology of the Veteran's 
cardiac disease was not very clear.

An April 2003 VA cardiology clinic consultation noted the 
Veteran had a longstanding history of heavy alcohol intake, 
but that this had been cut down in the prior year.  The 
Veteran continued to complain of shortness of breath.  The 
previous week's ECG had shown severe mitral insufficiency.  
The picture was consistent with cardiomyopathy, though the 
amount of mitral insufficiency seemed to be out of 
proportion.  The assessment was dilated cardiomyopathy.  The 
examiner indicated he felt it was partially due to a past 
history of heavy alcohol intake, severe mitral regurgitation, 
pulmonary hypertension, arterial hypertension, and previous 
smoking.  The examiner did not mention the Veteran's active 
service.  

A March 2005 VA inpatient discharge summary noted a two year 
history of dyspnea with exertion.

The Board finds there is no competent evidence of record 
showing that the Veteran's congestive heart failure with 
cardiomyopathy, claimed as heart failure, was incurred in, or 
is causally related to, service.  The service treatment 
records reveal no complaints, treatment, or findings related 
to heart failure or shortness of breath.  While a heart 
murmur was apparently heard in July 1980, the examiner found 
it to be of no clinical significance and there is no record 
of the Veteran seeking treatment for this murmur in service.  
In addition, there are no medical records in the claims file 
which show a heart condition became manifest to a compensable 
degree within the first year after the Veteran's discharge 
from service.  

The Board notes the Veteran had separated from service in May 
1981 and that nearly 21 years had elapsed between the time of 
his separation from active service and any clinical 
manifestations of a heart disorder.  In this regard, a 
significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  
Further, a symptom alone, such as pain, without a diagnosed 
or identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss any shortness of breath and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Based on the above, the Veteran can competently 
report observable symptoms associated with his heart 
disorder.  However, to the extent that he is contending to 
have experienced continuous symptomatology, the absence of 
documented complaints or treatment for over 21 years 
following military discharge, including the contemporary 
statements made to medical personnel of experiencing 
shortness-of-breath only in the weeks prior to the November 
2002 cardiology examination, are more probative than his 
current recollection as to symptoms experienced throughout 
the past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, no competent medical evidence of 
record causally relates the current heart disorder to the 
Veteran's active service.  Indeed, treating physicians were 
uncertain as to the etiology.

The Veteran himself believes that his current heart problems 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
The Board acknowledges references to the Veteran being a 
nutritionist, dietician's aide and working in a nursing home; 
however there has been no credible evidence of this 
employment experience including medical training pertaining 
to heart disease.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Further, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his current heart 
failure is related to his in-service complaints, which at the 
time were found to be mainly orthopedic in origin.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu; Moray v. Brown, 5 Vet. App. 211 
(1993).  Further, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.

In sum, there is no support for a grant of service connection 
for heart failure.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2005, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the Veteran did not receive 
such notice, the Board finds that this omission in this case 
is not prejudicial to the Veteran.  As noted above, service 
connection for heart failure is denied; thus, any questions 
regarding a disability rating and effective date are moot.  
The Board notes that the error in this regard is harmless and 
does not affect the essential fairness of this adjudication.  
Additionally, neither the Veteran nor his representative has 
expressed any argument in this regard.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the heart failure.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there 
is no medical evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McClendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for cardiomyopathy with 
congestive heart failure is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


